     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 1 of 20

1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10    CROSS CULTURE CHRISTIAN               No.   2:20-cv-00832-JAM-CKD
      CENTER, a California Non-
11    Profit Corporation; PASTOR
      JONATHAN DUNCAN, an
12    individual,                           ORDER DENYING EX PARTE
                                            APPLICATION FOR TEMPORARY
13                  Plaintiffs,             RESTRAINING ORDER
14          v.
15    GAVIN NEWSOM, in his official
      capacity as Governor of
16    California; XAVIER BECERRA,
      in his official capacity as
17    the Attorney General of
      California; SONIA ANGELL, in
18    her capacity as California
      Public Health Officer; MAGGIE
19    PARK, in her official
      capacity as Public Health
20    Officer, San Joaquin County;
      MARCIA CUNNINGHAM, in her
21    official capacity as Director
      of Emergency Services, San
22    Joaquin County; CITY OF LODI;
      TOD PATTERSON, in his
23    official capacity as Chief of
      Police of Lodi, California,
24
                    Defendants.
25

26
27         Cross Culture Christian Center (“Cross Culture Christian” or

28   the “Church”) and its pastor, Jonathan Duncan, filed a ten-count
                                           1
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 2 of 20

1    complaint against the City of Lodi, its police chief, and several

2    State and County officials.       Compl., ECF No. 1.     They allege the

3    stay-at-home orders Governor Newsom and San Joaquin County

4    enacted to slow the spread of COVID-19 (“State Order” and “County

5    Order”) impermissibly infringe upon their constitutional and

6    statutory rights to speak, assemble, and practice religion as

7    they choose.    Plaintiffs then filed an ex parte application for a

8    temporary restraining order.       Ex parte Application for TRO

9    (“TRO”), ECF No. 4.     They request the Court enjoin enforcement of

10   the State and County orders against Cross Culture Christian so

11   long as the church complies with the CDC’s social distancing

12   guidelines while conducting its in-person services.1           TRO at 2.

13   The State Defendants opposed Plaintiffs’ motion.          Opp’n by Sonia

14   Angell, Xavier Becerra, Gavin Newsom (“State Opp’n), ECF No. 15.

15   The County and City Defendants filed a joint opposition.             Opp’n

16   by City of Lodi, et al. (“Local Opp’n”).         The Court also granted

17   leave for Americans United for the Separation of Church and State

18   to file a brief as amicus curiae in support of Defendants.             ECF

19   No. 18.     Plaintiffs then filed a reply.       ECF No. 21.

20         For the reasons set forth below, the Court DENIES
21   Plaintiffs’ request for a temporary restraining order.

22                           I.   FACTUAL BACKGROUND

23         Cross Culture Christian is a church in Lodi, California led

24   by Pastor Duncan.     Compl. ¶¶ 17, 18.     Cross Culture Christian

25   used to hold Wednesday and Sunday services in the sanctuary of a

26   building it rented from Bethel Open Bible Church.          Compl. ¶ 56.
27
     1 Plaintiffs’ ex parte application was determined to be suitable
28   for decision without oral argument. E.D. Cal. L.R. 230(g).
                                      2
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 3 of 20

1    But in March 2019, Governor Newsom and San Joaquin County began

2    issuing stay at home orders to combat the rapid spread of COVID-

3    19.    Compl. ¶¶ 31, 36.    The Lodi Police Department, enforcing

4    these orders, eventually required the Church to stop holding in-

5    person services.     Compl. ¶ 75.

6           In early March, Governor Newsom enacted Executive Order N-

7    33-20, a statewide “stay at home order.”         Compl. ¶ 31.    The order

8    directed California residents to “stay home or at their place of

9    residence except as needed to maintain continuity of operations

10   of the federal critical infrastructure services.”           Compl. ¶ 32;

11   Ex. A to Compl., ECF No. 1-1.       Governor Newsom reserved authority

12   to “designate additional sectors as critical [to] protect the

13   health and well-being of all Californians.”         Id.    On March 21,

14   San Joaquin County followed suit.         Compl. ¶ 36.    It issued a stay

15   at home order directing “all businesses and governmental agencies

16   to cease non-essential operations at physical locations in the

17   county” and prohibiting “all non-essential gatherings of any

18   number of individuals.”      Ex. 2 to Compl., ECF No. 1-2.       The

19   County order also incorporated Executive Order N-33-20 by

20   reference.    Id. at 1.
21          As COVID-19 continued to spread, Governor Newsom and County

22   officials issued amendments containing increasingly stringent

23   restrictions.    Compl. ¶¶ 31-46.     California’s March 22 order set

24   forth with more specificity its list of “Essential Critical

25   Infrastructure Workers.”      Compl. ¶ 33; Ex. 6 to Compl., ECF No.

26   1-6.   The amendment designates “[f]aith based services that are
27   provided through streaming or other technology” as an essential

28   part of the “Other Community-Based Government Operations and
                                           3
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 4 of 20

1    Essential Functions” sector.        Ex. 6 to Compl. at 11.      The list

2    otherwise makes no mention of faith, churches, religion,

3    religious workers, Christianity, worship, or prayer.           The

4    County’s March 26 order removed an exemption in the earlier order

5    that allowed six or fewer nonrelatives to meet at someone’s home

6    or place of residence.      Ex. 3 to Compl., ECF No. 1-3.       Cross

7    Culture Christian nevertheless continued to hold in-person

8    services throughout the month of March. Compl. ¶¶ 63-65.

9          In response to the Church’s continued operation, three Lodi

10   police officers posted a notice on the building, explaining that

11   its non-essential use of the facility was a public nuisance.

12   Compl. ¶ 73.     Two days later, on April 3, a County Public Health

13   Officer issued an Order Prohibiting Public Assembly to the

14   Church’s lessor, Bethel Open Bible Church.         Compl. ¶ 43; Ex. 4 to

15   Compl., ECF No. 1-4.      The order stated that allowing a tenant to

16   hold in-person services violated the State and County stay at

17   home orders.     The order concluded, “[a]ny person who refuses or

18   willfully neglects to comply with this emergency order is guilty

19   of a misdemeanor, punishable by fine and/or imprisonment.”           Id.

20   Bethel Open Bible Church could, however, continue to operate its
21   child-care facility “consistent with the order of the State

22   Public Health Officer.”       Id.

23         The following Sunday, Duncan returned to Cross Culture

24   Christian.     His landlord had changed the locks.       Compl. ¶ 75.

25   Lodi law enforcement barred access to the property under threat

26   of citation. Compl.     Id.
27   ///

28   ///
                                           4
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 5 of 20

1                                  II.   OPINION

2          A.    Judicial Notice

3          District courts may take judicial notice of “a fact that is

4    not subject to reasonable dispute because it: (1) is generally

5    known within the trial court’s territorial jurisdiction; or (2)

6    can be accurately and readily determined from sources whose

7    accuracy cannot reasonably be questioned.”         Fed. R. Evid.

8    201(b). To this end, a court may take judicial notice “of court

9    filings and other matters of public record,”         Reyn’s Pasta

10   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.

11   2006), including “government documents available from reliable

12   sources on the internet,”      California River Watch v. City of

13   Vacaville, No. 2:17-cv-00524-KJM-KJN, 2017 WL 3840265, at *2 n.1

14   (E.D. Cal. Sept. 1, 2017).

15         The State Defendants request the Court take judicial notice

16   of various filings, rulings, and hearing transcripts related to

17   motions for temporary restraining orders in the following cases:

18   Gish v. Newsom, No. 5:20-cv-00755-JGB-KK (C.D. Cal.); Abiding

19   Place Ministries v. Wooten, No. 3:20-cv-00683-BAS-AHG (S.D.

20   Cal.); Nigen v. New York, No. 1:20-cv-01567-EK-PK (E.D.N.Y.);
21   Tolle v. Northam, No. 1:20-cv-00363-LMB-MSN (E.D. Va.);              Binford

22   v. Sununu, NO. 217-2020-cv-00152 (N.H. Sup. Ct.); On Fire

23   Christian Ctr., Inc. v. Fischer, No. 3:20-cv-264-JRW (W.D. Ky.);

24   Temple Baptist Church v. City of Greenville, No. 4:20-cv-00064-

25   DMB-JMV (N.D. Miss.).      Grabarsky Decl. to State Opp’n ¶¶ 8-14,

26   ECF No. 15-1.    The City and County Defendants (“Local
27   Defendants”) request judicial notice of the following documents

28   issued by the state and federal government:
                                           5
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 6 of 20

1       •   State of California’s Proclamation of a Statewide

2           Emergency, from the Executive Department, State of

3           California, signed by Governor Gavin Newsom on March 4,

4           2020;

5       •   State of California Department – Health and Human Services

6           Agency, California Department of Public Health, Public

7           Guidance for the Prevention of COVID-19 Transmission for

8           Gatherings, dated March 16, 2020;

9       •   Executive Order N-33-20, from the Executive Department of

10          the State of California, signed by Governor Gavin Newsom on

11          March 19, 2020;

12      •   U.S. Department of Homeland Security Advisory Memorandum on

13          Identification of Essential Critical Infrastructure Workers

14          During COVID-19 Response, from Director Christopher C.

15          Krebs, dated March 28, 2020; and

16      •   State of California Public Health Officer Designation of

17          Essential Critical Infrastructure Workers, dated April 28,

18          2020.

19   Local Defendants’ Request for Judicial Notice, ECF No. 17.

20          The court filings and government documents Defendants
21   reference are all proper subjects of judicial notice.           The Court

22   therefore GRANTS Defendants’ requests.        In doing so, the Court

23   judicially notices “the contents of the documents, not the truth

24   of those contents.”      Gish v. Newsom, No. EDCV 20-755-JGB(KKx),

25   at *2 (C.D. Cal. April 23, 2020).

26          B.   Legal Standard
27          A party seeking a temporary restraining order must

28   establish (1) he is likely to succeed on the merits; (2) he is
                                           6
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 7 of 20

1    likely to suffer irreparable harm absent preliminary relief; (3)

2    the balance of equities tips in his favor, and (4) an injunction

3    is in the public interest.       Winter v. Nat. Res. Def. Council,

4    Inc., 555 U.S. 7, 20 (2008); see also Stuhlbarg Intern Sales

5    Co., Inc. v. John D. Brush and Co., Inc., 240 F.3d 832, 839 n.7

6    (9th Cir. 2001).       In the Ninth Circuit, courts may also issue

7    temporary restraining orders when there are “serious questions

8    going to the merits” and a “balance of hardships that tips

9    sharply towards the plaintiff” so long as the remaining two

10   Winter factors are present.       Alliance for Wild Rockies v.

11   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).          When applying

12   either test, courts operate with the understanding that a

13   temporary restraining order, much like a preliminary injunction,

14   is an “extraordinary and drastic remedy.”         Cf. Munaf v. Geren,

15   553 U.S. 674, 690 (2008).      “The propriety of a temporary

16   restraining order, in particular, hinges on a significant threat

17   of irreparable injury [] that must be imminent in nature.”

18   Gish, No. EDCV 20-755-JGB(KKx), 2020 WL 1979970, at *3 (April

19   23, 2020) (citing Simula, Inc. v. Autoliv, Inc., 175 F.3d. 716,

20   725 (9th Cir. 1999); Caribbean Marine Serv. Co. v. Baldridge,
21   844 F.2d 668, 674 (9th Cir. 1988)).

22         C.    Analysis

23         Plaintiffs request the Court enjoin Defendants from

24   enforcing the State and County stay at home orders against the

25   Church’s biweekly in-person services.        TRO at 1-2.    Plaintiffs

26   contend they satisfy each of the four conventional Winter
27   factors.    If allowed to resume in-person services, Plaintiffs

28   maintain they would “follow CDC guidelines and San Joaquin
                                           7
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 8 of 20

1    County social distancing protocols in the use of their sanctuary

2    for assemblies and their parking lot for drive-in services” and

3    would “keep their assemblies under 50 persons until the dangers

4    posed by COVID-19 pass.”      TRO at 22.2

5          But as Defendants argue, Plaintiffs cannot show they are

6    likely to succeed on the merits of the two claims referenced in

7    their motion for temporary restraining order.          See TRO at 6-18.

8    As an initial matter, both stay at home orders flow from valid

9    exercises of state and local emergency police powers.           Moreover,

10   Plaintiffs are unlikely to show the orders violate the Free

11   Exercise Clause or even implicate RLUIPA’s protections.              For the

12   same reasons, Plaintiffs also fail to raise serious questions

13   going to the merits of these two claims.         As a result, the Ninth

14   Circuit’s “serious question” analysis does not provide them an

15   alternative avenue for preliminary relief.

16               1.   Likelihood of Success on the Merits / Serious

17                    Questions going to the Merits

18                    a.    Emergency Powers

19         Over a hundred years ago, the Supreme Court upheld a

20   state’s exercise of its general police powers to promote public
21   safety during a public health crisis.        Jacobson, 197 U.S. 11, 25

22

23   2 After Plaintiffs filed this suit, the State and County both
     clarified that drive-in services are permitted under the stay at
24   home orders provided congregants “refrain from direct or indirect
     physical contact” and “do not leave their cars.” See State Opp’n
25   at 4; Ex. 13 to Grabarsky Decl.; County Opp’n at 5; Ex. N to Park
26   Decl., ECF No. 17-1. The Court denies as moot the portion of
     Plaintiffs’ motion that seeks to temporarily enjoin either
27   order’s prohibition of drive-in services. See Bd. Of Trustees of
     Glazing Health and Welfare Trust v. Chambers, 941 F.3d 1195, 1199
28   (9th Cir. 2019).
                                      8
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 9 of 20

1    (1905).     A state’s police power entails the authority “to enact

2    quarantine laws and ‘health laws of every description’”—even

3    under normal circumstances.       Id.   States may invest this

4    authority to counties and cities within their province.              Id.

5    Under normal circumstances, however, state and local regulations

6    enacted pursuant to a general police power must, “always yield

7    in case of conflict” to both the Constitution and permissible

8    exercises of federal authority.         Id.

9          But sometimes, normalcy is lost.        When that occurs, “[t]he

10   authority to determine for all what ought to be done in [] an

11   emergency must [be] lodged somewhere or in some body.”           Id. at

12   27.   It is not “unusual nor [] unreasonable or arbitrary” to

13   invest that authority in the state, for “[a] community has the

14   right to protect itself against an epidemic of disease which

15   threatens the safety of its members.”         Id.   In view of this

16   principle, when a state or locality exercises emergency police

17   powers to enact an emergency public health measure, courts will

18   uphold it unless (1) there is no real or substantial relation to

19   public health, or (2) the measures are “beyond all question” a

20   “plain, palpable invasion of rights secured by [] fundamental
21   law.”     Id. at 30.3

22

23   3 Even with a hundred years of hindsight, courts continue to
     adopt Jacobson’s benchmark when reviewing emergency public health
24   measures enacted pursuant to emergency police powers. See, e.g.,
     Gish, 2020 WL 1979970, at *5 (citing Jacobson, 197 U.S. at 31);
25   Robinson v. Attorney General, No. 20-11401-B, WL 1952370, at *8
26   (11th Cir. April 23, 2020) (same); In re Abbott, No. 20-50296,
     2020 WL 1911216, at *16 (5th Cir. 2020); Legacy Church, Inc. v.
27   Kunkel, No. CIV 20-0327 JB/SCY, 2020 WL 1905586, at *40 (D. N.M.
     April 17, 2020) (same); Hickox v. Christie, 205 F.Supp.3d 579,
28   591-93 (D. N.J. 2016) (same).
                                      9
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 10 of 20

1          This Court finds the State and County stay at home orders

2     being challenged here bear a real and substantial relation to

3     public health.    Arguing otherwise, Plaintiffs contend Cross

4     Culture Christian’s biweekly services “do not pose a unique or

5     unacceptable threat to public health and safety”—“[i]n fact, the

6     Church . . . is much safer than shopping at Costco, Walmart, or

7     Home Depot in Lodi.”     TRO at 20.    This argument is unpersuasive

8     for the following reasons.      First, it assumes that the State and

9     County’s designation of essential activities turns solely upon

10    people’s ability to comply with the CDC guidelines while engaged

11    in those activities.     Not so.   The State’s order expressly

12    states it took other considerations into account, i.e.,

13    continuing non-COVID-19 emergency services, providing clean

14    water, protecting the state’s supply chains, etc.          See Ex. 6 to

15    Compl.

16         Second, Plaintiffs’ argument ignores Jacobson’s mandate

17    that, during public health crises, “it is no part of the

18    function of a court... to determine which of two modes was

19    likely to be the most effective for the protection of the public

20    against disease.”     Jacobson, 197 U.S. at 30; see also In re
21    Abbott, 954 F.3d at 777.      Starting in December 2019, “California

22    began working closely with the national Centers for Disease

23    Control and Prevention, the United States Health and Human

24    Services Agency, and local health departments to monitor and

25    plan for the potential spread of COVID-19.”         State Opp’n at 3

26    (citing Grabarsky Decl).      The State and County orders flow from
27    the information those experts provided.        Id. at 3-4.    To

28    successfully argue the State and County orders do not reflect
                                            10
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 11 of 20

1     reasoned responses to the COVID-19 pandemic, plaintiffs must do

2     more than contend they would have done things differently.

3     Jacobson, 197 U.S. 30.     Plaintiffs here did not carry that

4     burden.

5          Finally, Plaintiffs failed to produce any evidence that

6     their in-person gatherings pose little threat of increasing

7     COVID-19’s spread.     “Because asymptomatic and pre-symptomatic

8     carriers of the virus can infect others,” Plaintiffs’ belief

9     that the Church’s congregants “have never had or contracted []

10    coronavirus . . . never been at any time exposed to the danger

11    of contracting it, and [] never been in any locality where []

12    coronavirus . . . has [] existed,” is “largely meaningless.”

13    Gish, 2020 WL 1979970, at *4.      Indeed, the known reality of how

14    unknown carriers transmit this highly-infectious disease further

15    belies Plaintiffs’ argument.      See State Opp’n at 9; Brief of

16    Amicus Curiae Americans United for Separation of Church and

17    State at 17-18 (“Americans United Amicus”), ECF No. 9-1; see

18    also Hilda Flores, One-third of COVID-19 cases in Sac County

19    tied to church gatherings, officials say, KCRA (Apr. 1, 2020,

20    2:55 PM)4; Tony Bizjak, et al., 71 infected with coronavirus at
21    Sacramento church. Congregation tells county ‘leave us alone’,

22    SACRAMENTO BEE (Apr. 2, 2020)5; Richard Read, A choir decided to go

23    ahead with rehearsal; Now dozens of members have COVID-19 and

24    two are dead, L.A. TIMES (March 29, 2020)6; Bailey Loosmore &

25    4 Available at https://www.kcra.com/article/sacramento-county-
26    one-third-of-covid-19-cases-tied-church-gatherings-officials-
      say/32011107#.
      5 Available at
27
      https://www.sacbee.com/news/coronavirus/article241715346.html.
28    6 Available at https://www.latimes.com/world-nation/story/2020-

                                       11
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 12 of 20

1     Mandy McLaren, Kentucky county ‘hit really, really hard’ by

2     church revival that spread deadly COVID-19, LOUISVILLE COURIER

3     JOURNAL (updated Apr. 2, 2020)7.     Plaintiffs claim their in-person

4     gatherings pose no greater threat to life than the activities

5     the State and County orders permit.       TRO at 20.    But as the

6     Central District of California recently explained: even if

7     holding in-person services is just as safe as keeping grocery

8     stores open, people will die.      Gish, 2020 WL 1979970, at *6

9     (citing Dalvin Brown, COVID-19 Claims Lives of 30 Grocery Store

10    Workers, Thousands More May Have It, Union Says, USA TODAY, (last

11    accessed April 23, 2020))8.

12         Even in times of health, government officials must often

13    strike the delicate balance between ensuring public safety and

14    preserving the Constitution’s fundamental guarantees.          The

15    judiciary plays an important role in ensuring that balance is

16    permissibly struck.     But during public health crises, new

17    considerations come to bear, and government officials must ask

18    whether even fundamental rights must give way to a deeper need

19    to control the spread of infectious disease and protect the

20    lives of society’s most vulnerable.       Under these rare
21    conditions, the judiciary must afford more deference to

22    officials’ informed efforts to advance public health—even when

23    those measures encroach on otherwise protected conduct; even

24
      03-29/coronavirus-choir-outbreak.
25    7 Available at https://www.courier-

26    journal.com/story/news/2020/04/01/coronavirus-kentucky-church-
      revival-leads-28-cases-2-deaths/5108111002/
      8 Available at
27
      https://www.usatoday.com/story/money/2020/04/14/coronavirus-
28    claims-lives-30-grocery-store-workers-union-says/2987754001/.
                                       12
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 13 of 20

1     when thoughtful minds could disagree about how to best balance

2     the scales.     See Jacobson, 197 U.S. at 28-32, 34-38; Gish, 2020

3     WL 1979970, at *4-5.

4          The State and County bans on mass gatherings such as

5     sporting events, concerts, dining rooms, and in-person church

6     services flow from a larger goal of substantially reducing in-

7     person interactions.     See State Opp’n at 14.      Plaintiffs fail to

8     show this goal, and the means used to achieve it, do not bear a

9     “real and substantial relationship” to preventing widespread

10    transmission of COVID-19.      See Jacobson, 197 U.S. at 30.

11    Moreover, as explained below, Plaintiffs do not show the orders

12    are “beyond all question” a “plain, palpable invasion of rights

13    secured by [] fundamental law.”       Id. at 30.    The Court finds

14    Plaintiffs are not likely to succeed on the merits of their

15    challenge to the State and County stay at home orders as

16    impermissible exercises of emergency police powers.

17                      b.   Free Exercise Clause

18         The First Amendment, as incorporated against states through

19    the Fourteenth Amendment, protects the “free exercise” of

20    religion.     U.S. CONST. Amend. 1; Cantwell v. State of
21    Connecticut, 310 U.S. 296, 303 (1940).        The Free Exercise Clause

22    guards individuals from state interference when exercising

23    sincerely-held religious beliefs.         Church of the Lukumi Babalu

24    Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993).

25    “[R]eligious beliefs need not be acceptable logical, consistent,

26    or comprehensible to others in order to merit First Amendment
27    protection.”     Id. (quoting Thomas v. Review Bd. of Indiana

28    Employ. Sec. Div., 450 U.S. 707, 714 (1981).         Laws and
                                           13
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 14 of 20

1     ordinances that “single[] out” a religious practice for

2     discriminatory treatment “must undergo the most rigorous of

3     scrutiny.”    Id. at 538, 546.

4            But the understandably cherished freedom to exercise

5     sincerely-held religious beliefs “does not relieve an individual

6     of the obligation to comply with a valid and neutral law of

7     general applicability.”      County Opp’n at 10 (quoting Stormans,

8     Inc. v. Wiesman, 794 F.3d 1064, 1075-76 (9th Cir. 2015); State

9     Opp’n at 13 (same).     More specifically, when a neutral law of

10    general application places incidental limits on a religious

11    exercise, “the right to practice religion freely does not

12    include liberty to expose the community . . . to communicable

13    disease.”    Legacy Church, 2020 WL 1905586, at *30 (quoting

14    Prince v. Massachusetts, 321 U.S. 158, 166-67 (1944)).          Courts

15    look to both the text and the effect of a law to determine

16    whether it is neutral and generally applicable.         Parents for

17    Privacy v. Barr, 949 F.3d 1210, 1234 (9th Cir. 2020).

18           The Court first finds that the State and County orders are

19    neutral.    [T]he minimum requirement of neutrality is that a law

20    not discriminate on its face.”       Church of Lukumi, 508 U.S. at
21    533.   Plaintiffs contend the State and County orders facially

22    discriminate against religious gatherings because they “prohibit

23    all ‘faith based’ assemblies even if they strictly follow CDC

24    and social distancing guidelines.”        TRO at 8.   To be clear, the

25    State and County orders direct all residents to stay home

26    “except as needed to maintain continuity of operations” for
27    state- and locally-designated sectors.        Exs. 5-6 to Compl.      The

28    orders then dub “[f]aith based services that are provided
                                           14
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 15 of 20

1     through streaming or other technology” as essential.          Id.    They

2     do not, however, include in-person religious assemblies in their

3     list of exemptions.      Now properly situated, the Court does not

4     find this qualifies as facially discriminatory text.          “Facial

5     neutrality does not require freedom from any mention of

6     religion.” Gish, 2020 WL 1979970, at *6.         Rather it prohibits

7     laws from targeting “religious practice[s], conduct, belief[s],

8     or motivation[s].”      Stormans, 794 F.3d at 1076.      The face of the

9     orders prohibit all non-essential gatherings.          Exs. 5-6 to

10    Compl.   The exempted categories of “essential” conduct include

11    religious and secular activities; as do the non-exempted

12    categories.      Exs. 1, 5-6 to Compl.     Looking only to the text of

13    the orders, the Court does not find that the orders’ exemptions

14    discriminate on the basis of religion.

15         Admittedly, “[f]acial neutrality is not determinative”; the

16    Free Exercise Clause also “forbids subtle departures from

17    neutrality.”      Masterpiece Cakeshop v. Colorado Civil Rights

18    Commission, 138 S. Ct. 1719, 1731 (2018) (quoting Church of

19    Lukumi, 508 U.S. at 534).      “Apart from the text, the effect of a

20    law in its real operation is strong evidence of its object.”
21    Church of Lukumi, 508 U.S. at 535.         Courts will not endorse a

22    law as neutral if, by design, the law works to target religious

23    conduct.   Id.     Plaintiffs contend the State and County order so

24    target in-person church services.         TRO at 10.   They argue that,

25    by proscribing faith-based gatherings and assemblies but

26    permitting “a host of comparable secular places where people
27    gather and assemble,” the orders have fashioned a “religious

28    gerrymander” akin to the one struck down in Church of Lukumi,
                                           15
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 16 of 20

1     508 U.S. 534.

2           But when Plaintiffs argue that church “is the only []

3     ‘essential service’ on the state list that is required to limit

4     its core practice [] to electronic communication”, Reply at 1,

5     they ignore that all comparable assemblies are completely

6     prohibited.     Grocery stores, liquor stores, and marijuana

7     dispensaries are not the proper point of comparison.

8     “[I]ndividuals enter [these stores] at various times to purchase

9     various items; they move around the store individually . . . and

10    they leave when they have achieved their purpose.”          Maryville

11    Baptist Church, Inc. v. Beshear, No. 3:20-cv-278-DJH, 2020 WL

12    1909616, at *2 (W.D. Ky Apr. 18, 2020).        In-person church

13    services, on the other hand, are “by design a communal

14    experience, one for which a large group of individuals come

15    together at the same time in the same place for the same

16    purpose.”   Id.    By Plaintiffs’ own admission, they seek to

17    assemble, in part, for the sake of assembling.         Compl. ¶ 58

18    (“The Church has a sincerely and deeply held religious belief

19    that it is essential for them as Christians to assemble and

20    regularly gather together in person for the teaching of God’s
21    Word, prayer, worship, baptism, communion, and fellowship.”).

22    Consequently, “a more apt comparison . . . is a restaurant[,]

23    entertainment venue . . . movie, concert, or sporting event.”

24    Id.   Like in-person church services, the State and County orders

25    temporarily prohibit all these activities.         State Opp’n at 14-

26    15; County Opp’n at 11-12.      The State and County orders are
27    neutral both on their face and in their application.

28          The Court also finds the orders are generally applicable.
                                           16
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 17 of 20

1     “All laws are selective to some extent, but categories of

2     selection are of paramount concern when a law has the incidental

3     effect of burdening religious practice.”        Church of Lukumi, 508

4     U.S. at 542.     Selectivity strips a law of its general

5     application when the law’s restrictions “substantially

6     underinclude non-religiously motivated conduct that might

7     endanger the same governmental interest that the law is designed

8     to protect.”     Stormans, 794 F.3d at 1079.     Courts suspect

9     impermissible animus toward religion when the government

10    interest advanced “is worthy of being pursued only against

11    conduct with a religious motivation.”        Church of Lukumi, 508

12    U.S. at 542.

13         Plaintiffs claim “people are regularly gathering and

14    assembling at numerous commercial and transportation locations,”

15    and that the State and County orders “allow[] them to do so all

16    day long.”     TRO at 11.   These gatherings, they argue, are non-

17    religiously motivated conduct that endangers the same

18    governmental interest the orders claim to protect.          Id.      But

19    courts only “compare the prohibited religious conduct with

20    analogous secular conduct when assessing underinclusivity.”
21    Gish, 2020 WL 1979970, at *6 (citing Stormans, 794 F.3d at 1079)

22    (emphasis added).     And as previously explained, the type of

23    gathering that occurs at in-person religious services is much

24    more akin to conduct the orders prohibit—attending movies,

25    restaurants, concerts, and sporting events—than that which the

26    orders allow.
27         The orders are no less generally applicable because the

28    City of Lodi enforced them against Pastor Duncan.          Plaintiffs
                                           17
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 18 of 20

1     have not produced any evidence that the City only enforced the

2     stay at home orders against religious entities.         See Local Opp’n

3     at 12-13.   Indeed, the City contends it issued Orders Precluding

4     Public Assembly “to any property owner in the County where the

5     County [had] knowledge that a gathering in violation of the

6     Public Health Orders likely took place.”        Local Opp’n at 12.   On

7     the admittedly thin record before the Court, nothing supports a

8     finding that Lodi targeted the Church because of its religious

9     status rather than because it violated the law.         See Americans

10    United Amicus at 10.     The Court therefore finds the State and

11    County orders are generally applicable.

12         Being neutral laws of general applicability, the State and

13    County stay at home orders are only subject to rational basis

14    review.   Church of Lukumi, 508 U.S. at 543.        This standard

15    requires a law be “rationally related to a legitimate

16    governmental purpose.”     Stormans, 794 F.3d at 1084.       “Plaintiffs

17    ‘have the burden to negat[e] every conceivable basis which might

18    support [the rules].’”     Id. (quoting FCC v. Beach Commc’ns,

19    Inc., 508 U.S. 307, 315 (1993).       Plaintiffs did not meet that

20    burden here.    Accordingly, they are not likely to succeed on
21    their Free Exercise claim.

22         “The Free Exercise Clause commits government [] to

23    religious tolerance.”     Church of Lukumi, 508 U.S. at 547.

24    “[E]ven slight suspicion that proposals for state intervention

25    stem from animosity to religion or distrust of its practices,

26    all officials must pause to remember their own high duty to the
27    Constitution and to the rights it secures.”         Church of Lukumi,

28    508 U.S. at 547.    This Court has so paused.       But the incidental—
                                           18
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 19 of 20

1     albeit uncomfortable—burden the State and County orders place on

2     the exercise of religion simply do not engender the type of

3     religious discrimination the Constitution aims to prevent. The

4     State and County orders are not unconstitutional. Rather they

5     are permissible exercises of emergency police powers especially

6     given the extraordinary public health emergency facing the

7     State.   Plaintiffs are not entitled to a temporary restraining

8     order enjoining the application of State and County orders

9     protecting the public health from a virulently infectious and

10    frequently deadly disease. Their challenge to these COVID-19-

11    related public health orders is therefore denied.

12                     c.    Religious Land Use and Institutionalized

13                           Persons Act (RLUIPA)

14         RLUIPA restricts state and local governments’ ability to

15    “impose or implement land use regulation in a manner that

16    imposes a substantial burden on the religious exercise of a

17    person.” 42 U.S.C. § 2000cc(a)(1).        If a land use regulation

18    imposes a “substantial burden,” the government must show the

19    imposition of that burden is the least restrictive means of

20    furthering a compelling government interest.         42 U.S.C.
21    § 2000cc(a)(1)(A),(B).     RLUIPA defines “land use regulation” as

22    “a zoning or landmarking law, or the application of such a law.”

23    42 U.S.C. § 2000cc-5(5).      The State and County stay at home

24    orders regulate conduct, not land use.        See Exs. 5-6 to Compl.

25    Plaintiffs fail to identify any cases where a court has upheld a

26    challenge under this provision to a conduct-regulating statute.
27    Indeed, interpreting RLUIPA to regulate conduct in this way

28    would raise constitutional questions about the law’s congruence
                                           19
     Case 2:20-cv-00832-JAM-CKD Document 23 Filed 05/05/20 Page 20 of 20

1     and proportionality.     See Guru Nanak Sikh Soc. Of Yuba City v.

2     County of Sutter, 456 F.3d 978, 986 (9th Cir. 2006) (citing

3     Cutter v. Wilkinson, 544 U.S. 709 (2005))(“To avoid RFRA’s fate,

4     Congress wrote that RLUIPA would apply only to regulations

5     regarding land use and prison conditions.”)         Employing the canon

6     of constitutional avoidance, this Court finds RLUIPA, by its own

7     terms, does not apply to the State and County orders.

8     Plaintiffs are therefore unlikely to succeed on the merits of

9     this claim.

10               2.    Remaining Factors

11         A district court may not grant a plaintiff’s motion for a

12    temporary restraining order if the request fails to show the

13    plaintiff is likely to succeed on the merits of a claim or, at

14    least, raises serious questions going to the merits of that

15    claim.   See Winter, 555 U.S. at 20; Alliance for Wild Rockies,

16    632 F.3d at 1135.     Plaintiffs here did not make either showing.

17    The Court need not consider the remaining factors in denying

18    their request.    Gish, 2020 WL 1979970, at *7.

19

20                                 III.   ORDER
21         For the reasons set forth above, the Court DENIES Plaintiffs

22    ex parte application for a temporary restraining order.

23         IT IS SO ORDERED.

24    Dated: May 4, 2020

25

26
27

28
                                           20
